DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1 and 11 and throughout the dependent claims: “the packets” appears to have antecedent basis in “a plurality of packets”, “the first working time intervals” appears to have antecedent basis in “a plurality of first working time intervals”, and “the second working time intervals” appears to have antecedent basis in “a plurality of second working time intervals”. If so, then consistent terminology should be used throughout the claims.
For Claims 7 and 17, the claim only provides antecedent basis for a single third working time interval, not “two of the third working time intervals”.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9-11, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 2012/0257521).
For Claims 1 and 11, Mehta teaches a packet receiving system and method, comprising: 
a transmitter device (see paragraphs 32, Figure 1: access point) configured to transmit a plurality of packets periodically according to a packet gap (see Figure 3, paragraph 39; Figure 4: packets 64 and 73: periodic coexistence interval carries WLAN communications); 
a receiver device (see Figure 2, paragraph 34: WLAN transceiving circuit in phone) performing a receiving operation for the packets in a plurality of first working time intervals, wherein a sum of lengths of the first working time intervals corresponds to a length of the packet gap (see paragraphs 39-40, Figure 4: slots 1-4, let each slot represent one first interval); and 
a communication device (see Figure 2, paragraph 36: Bluetooth circuit) performing a receiving operation or a transmitting operation in a plurality of second working time intervals, wherein a length of each of the second working time intervals corresponds to the length of the packet gap (see Figure 4, paragraph 39: slots 5-6 represent a second interval), 
wherein each of the second working time intervals is arranged in between two of the first working time intervals (see Figure 4, paragraphs 39-40: each second interval lies between slot 4 of preceding gap and slot 1 of following gap).
For Claims 4 and 14, Mehta teaches the packet receiving system, wherein the sum of the lengths of the first working time intervals is equal to the length of the packet gap (see paragraphs 39-40, Figure 4: slots 1-4 collectively equal the packet gap).
For Claims 5 and 15, Mehta teaches the packet receiving system, wherein the length of the packet gap is M seconds, the receiver device performs the receiving operation in N first working time intervals, and each of the N first working time intervals is equal to a ratio of M to N, wherein N is a positive integer greater than 1 (see paragraphs 39-40, Figure 4: here M = 2.5 ms, N=4, 2.5 ms/4=625 microseconds).
For Claims 9 and 19, Mehta teaches the packet receiving system, wherein the length of one of the first working time intervals is less than the length of one of the second working time intervals (see Figure 4: the length of slot 1 is less than the lengths of slot 5 and slot 6).
For Claims 10 and 20, Mehta teaches the packet receiving system, wherein the receiver device adopts Wi-Fi standard and the communication device adopts Bluetooth standard (see Figure 2, paragraphs 34 and 36: Wi-Fi and Bluetooth).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2012/0257521) as applied to claims 1 and 11 above, and further in view of Lu et al. (WO2008/037109, citing the provided translation).
For Claims 2 and 12, Mehta as applied above is not explicit as to, but Lu teaches the packet receiving system, wherein the sum of the lengths of the first working time intervals is greater than the length of the packet gap (see page 5, citations A, B, and C: time needed for a transmission may be greater than the packet gap).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the case where the Wi-Fi transmission needs more than the four slots of Mehta when implementing coexisting network technologies. One of ordinary skill would have been able to do so with the reasonably predictable result of determining when communication parameters need some adjustment to maintain data transmission.
For Claims 3 and 13, Mehta as applied above is not explicit as to, but Lu teaches the packet receiving system, wherein the length of the packet gap is M seconds, the receiver device performs the receiving operation in N first working time intervals, and each of the N first working time intervals is greater than a ratio of M to N, wherein N is a positive integer greater than 1 (see page 5, citations A, B, and C: where the transmission needs more time than the allotted 2.5 ms of Mehta, the time interval length becomes greater than M to N).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the case where the Wi-Fi transmission needs more than the four slots of Mehta when implementing coexisting network technologies. One of ordinary skill would have been able to do so with the reasonably predictable result of determining when communication parameters need some adjustment to maintain data transmission.
For Claims 6 and 16, Mehta as applied above is not explicit as to, but Lu teaches the packet receiving system, wherein the length of the each of the second working time intervals is equal to the length of the packet gap (see cites F, G< H, and I on page 9; variable Bluetooth transmission length depending on the mode; see page 5, citations A, B, and C: where the transmission needs more time, the Bluetooth interval can be extended).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the case where the Wi-Fi transmission needs more than the four slots of Mehta when implementing coexisting network technologies. One of ordinary skill would have been able to do so with the reasonably predictable result of determining when communication parameters need some adjustment to maintain data transmission.

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2012/0257521) as applied to claims 1 and 11 above, and further in view of Tran et al. (US 8036170).
For Claims 7 and 17, Mehta as applied above is not explicit as to, but Tran teaches the packet receiving system, wherein a sum of one of the first working time intervals and a protection time interval forms a third working time interval, the receiver device performs the receiving operation for the packets in the third working time interval, and each of the second working time intervals is arranged in between two of the third working time intervals (see Figure 5: each of the Wi-Fi communication intervals is followed by a protection time interval; accordingly the Bluetooth interval of Mehta would be preceded and followed by such third working time intervals).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the format as shown in Trans when providing Wi-Fi communications as in Mehta. One of ordinary skill would have been able to do so with the reasonably predictable result of providing communications in accord with well-known protocols.
For Claims 8 and 18, Mehta further teaches the packet receiving system, wherein the length of each of the second working time intervals is less than the length of the packet gap (see Figure 2, paragraphs 34, 36: Wi-Fi and Bluetooth). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2010/0130129) teaches a system in which the WLAN packet fragment sizes are determined so as to fit in gaps in Bluetooth communications. Sun et al. (US 2011/0310826) teaches using time division to allow coexistence of Bluetooth and WLAN communications. Lewis (US 2009/0238158) teaches a system in which WLAN packets are fragmented to fit into gaps in Bluetooth communication. Sun et al. (US 2016/0295538) teaches a system in which guard intervals are used to protect transmissions of coexisting RATs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/3/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466